Citation Nr: 0732918	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a bilateral foot 
disorder.

3. Whether a timely substantive appeal of a July 2002 rating 
decision denying service connection for post-traumatic stress 
disorder (PTSD) and bipolar disorder was received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2003 decision letter and 
April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
October 2003 decision letter informed the veteran that her 
appeal for PTSD and bipolar disorder would not be considered, 
due to the fact that she failed to perfect a timely appeal.  
The April 2004 decision denied the veteran's claim of 
entitlement to service connection for hepatitis C and a 
bilateral foot condition.  The veteran perfected a timely 
appeal of this determination to the Board.

The Board notes that the veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) on June 
6, 2007.  However, the veteran failed to report to the 
hearing.  As the record does not contain further explanation 
as to why the veteran failed to report to the hearing, or any 
additional requests for an appeals hearing, the Board deems 
the veteran's request for an appeals hearing withdrawn.  See 
38 C.F.R. § 20.704 (2006).

The issues of entitlement to service connection for hepatitis 
C and whether a timely substantive appeal of a July 2002 
rating decision denying service connection for PTSD and 
bipolar disorder was received are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral foot condition did not begin in service, and is 
not otherwise related to the veteran's period of service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2004 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified her of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate her 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence she was expected to 
provide; and (4) requesting that the veteran provide the 
information and evidence in his possession that pertained to 
the claim.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award. The veteran was provided this 
notice in March 2006.  However, as the Board concludes below 
that the preponderance is against the veteran's claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
treatment records, VA medical treatment records, a VA 
examination, and written statements from the veteran and her 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claim.

II. Service Connection

The veteran argues that she is entitled to service connection 
for a bilateral foot condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the veteran's service medical records do 
not reflect complaints of or treatment for a foot condition.  
On separation examination in August 1976, the veteran was 
noted to have had a normal examination of the feet, and no 
foot condition was noted.  On the veteran's August 1976 
report of medical history, the veteran reported that she did 
not have and had not ever had foot trouble.

A private medical record dated in February 1982 indicates 
that the veteran complained of right foot pain from corns.  
It was noted that the onset was life long.  On examination, 
the area between the third and fourth toe was painful.  It 
was noted that the veteran had a number of lesions on her 
feet, one on her right foot between her third and fourth toe, 
which was quite painful, and that the veteran had some thick 
calluses on the soles of her feet and a planter wart between 
the third and fourth toe.

On VA examination in January 1983, the veteran was noted to 
have had a normal examination of the musculoskeletal system, 
including the feet.

The veteran was afforded a VA examination in May 2004.  The 
veteran was then noted to have reported the following: that 
she had pain in the entire bottoms of both feet, which she 
described as aching when standing, worse with walking, and 
minimal at rest; that the pain had increased in severity over 
the years; that the veteran was a security police officer in 
service and stood at all times; that the entire bottoms of 
her feet were hurting back then and continued to hurt; that 
she had no treatment rendered while in service; and that she 
began going to the VA hospital, starting a few years before, 
for callus care.  On physical examination of the feet, the 
following was noted: the veteran had bunion deformities, 
which were rigid; there was no dorsiflexion or plantar 
flexion present at the joint of the first metatarsal 
phalangeal joint of both feet; multiple calluses were noted; 
ankle joint dorsiflexion was very limited; subtalar joint was 
normal; there was valgus deformity of the right and left 
heels of three degrees; bowing in the Achilles tendon, more 
significant on the right side; the veteran had too many toes 
syndrome; during stance left foot was abducted greater than 
20 degrees, and left foot was pronated throughout the gait 
cycle; the food did not resupinate; early heel walk due to 
tight Achilles tendon; and the veteran was unable to stand on 
her toes or heels.  It was noted that x-rays showed that 
there were no heel spurs noted, there were two short first 
metatarsals, a bipartite tibial resupinate, bilaterally, mild 
degenerative changes mid foot, and no significant changes in 
any other joints.  The veteran was diagnosed as having a 
severe pes planovalgus deformity, bilaterally, hallux rigidus 
deformity, bilaterally, secondary to pes planus deformity, 
multiple plantar calluses secondary to abnormal pressures on 
the foot, and bipartite tibial sesamoids, bilaterally.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a bilateral foot condition.

The Board notes that the veteran has been shown to have a 
current bilateral foot condition, including severe pes 
planovalgus deformity, hallux rigidus deformity secondary to 
pes planus deformity, multiple plantar calluses secondary to 
abnormal pressures on the foot, and bipartite tibial 
sesamoids.  The Board also notes that a number of lesions and 
calluses, including a painful planter wart between the third 
and fourth toe, had been noted in the medical record as early 
as February 1982.

However, there is no indication that any such conditions 
either began in service or are otherwise related to the 
veteran's period of service.  The veteran's service medical 
records do not reflect complaints of or treatment for any 
foot condition.  On separation examination in August 1976, 
the veteran was noted to have had a normal examination of the 
feet with no foot condition noted. On the veteran's August 
1976 report of medical history, the veteran reported that she 
did not have and had not ever had foot trouble.  Furthermore, 
there is no medical evidence or competent medical evidence of 
record relating the veteran's current pes planovalgus 
deformity or any other current foot problems to the veteran's 
period of service.

Accordingly, service connection for a bilateral foot 
condition is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.


REMAND

The issues of entitlement to service connection for hepatitis 
C and whether a timely substantive appeal of a July 2002 
rating decision denying service connection for PTSD and 
bipolar disorder was received must be remanded for the 
following reasons.

The veteran was afforded a VA examination in November 2006 to 
determine the nature and etiology of any hepatitis C.  
However, on the November 2006 VA examination report, the 
examiner indicated that the claims file was not available for 
review.  Therefore, the veteran's service connection claim 
for hepatitis C must be remanded in order to obtain an 
addendum opinion to determine the nature and etiology of the 
veteran's hepatitis C.  Prior to providing such addendum 
opinion, the VA examiner must review the claims folder.

Also, in a statement received by VA in October 2003, the 
veteran expressed disagreement with the RO's October 2003 
decision to close the veteran's service connection claim for 
PTSD and bipolar disorder for failure to perfect a timely 
appeal, which were denied in a July 2002 rating decision by 
the RO.  Because the filing of a notice of disagreement 
initiates appellate review, the claim must be remanded for 
the preparation of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).  Therefore, this issue must be remanded 
in order for the RO to issue a Statement of the Case.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate her claims for 
service connection, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the 
November 2006 VA examination report.  
If the examiner who completed the 
November 2006 VA examination report is 
not available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on a review of 
the claims folder, the examiner should 
express an opinion as to (1) the nature 
of any current hepatitis C disorder, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or aggravated in 
service, or is otherwise etiologically 
related to the veteran's period of 
service in any way.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal, including the issue of whether 
a timely substantive appeal of the July 
2002 rating decision denying service 
connection for PTSD and bipolar was 
received.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


